Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2008, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 FROM TO . Commission file number 1-14120 BLONDER TONGUE LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 52-1611421 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey 08857 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (732) 679-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of accelerated filer, large accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock, par value $.001, outstanding as of August 14, 2008: 6,222,252 The Exhibit Index appears on page 21. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (unaudited) June 30, December 31, Assets (Note 4) Current assets: Cash $ 93 $ 270 Accounts receivable, net of allowance for doubtful accounts of $320 and $349 3,451 2,926 Inventories (Note 3) 8,808 8,572 Prepaid and other current assets 1,028 939 Deferred income taxes 453 453 Total current assets 13,833 13,160 Inventories, net non-current (Note 3) 5,662 5,868 Property, plant and equipment, net of accumulated depreciation and amortization 4,102 4,530 Patents, net 58 74 Other assets, net 292 414 Deferred income taxes 1,903 1,903 $ 25,850 $ 25,949 Liabilities and Stockholders Equity Current liabilities: Current portion of long-term debt (Note 4) $ 3,009 $ 2,560 Accounts payable 1,984 1,779 Accrued compensation 673 524 Income taxes payable 49 49 Other accrued expenses 276 346 Total current liabilities 5,991 5,258 Long-term debt (Note 4) 7 14 Commitments and contingencies - - Stockholders equity: Preferred stock, $.001 par value; authorized 5,000 shares; no shares outstanding - - Common stock, $.001 par value; authorized 25,000 shares, 8,465 shares Issued 8 8 Paid-in capital 25,052 24,887 Retained earnings 2,757 3,747 Accumulated other comprehensive loss (654
